Citation Nr: 0633916	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's widow and son




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.  He died in January 2004.  The appellant is 
the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in August 2004, and a substantive 
appeal was received in August 2004.

The appellant and her son testified at a Board hearing in 
September 2006.  A transcript of the hearing is of record.

The claimant's request to have her appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by 
the Board at the September 2006 hearing.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as acute myelogenous leukemia due to myelodysplastic 
syndrome.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the left 
leg which were combined to be rated 40 percent disabling from 
April 1946.

3.  The evidence does not show that the veteran was exposed 
to Lewisite during service.

4.  Acute myelogenous leukemia and myelodysplastic syndrome 
were not manifested during the veteran's active duty service 
or within one year of discharge from service, nor are they 
otherwise related to the veteran's service or to a service-
connected disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Acute myelogenous leukemia and myelodysplastic syndrome 
were not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2006). 

2.  Acute myelogenous leukemia and myelodysplastic syndrome 
were not proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated February 2004.  
Moreover, in that letter, the claimant was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the February 2004 letter was sent to the 
appellant prior to the March 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the February 2004 letter expressly 
notified the claimant to submit any pertinent evidence in the 
claimant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the claimant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in February 2004 in which it advised the 
claimant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the claim is for 
service connection for the cause of the veteran's death, no 
rating or effective date will be assigned and any questions 
of notice related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
leukemia, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing regulation pertaining to exposure to 
mustard gas and Lewisite, presumptive service connection is 
warranted if the veteran has experienced: (1) full-body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  It is 
noted that acute myelogenous leukemia and myelodysplastic 
syndrome are not listed in the regulation among the 
conditions which are associated with full body exposure to 
nitrogen, sulfur mustard or Lewisite.  Even if the criteria 
for service connection under the provisions of 38 C.F.R. § 
3.316 are not met, a veteran is not precluded from 
establishing entitlement to service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  VA Manual M21-1, Part III, Paragraph 5.18a 
specifies that veterans who underwent full-body exposure to a 
vesicant agent include those exposed during field or chamber 
testing, those exposed under battlefield conditions in World 
War I, those present at the German air raid on the harbor of 
Bari, Italy, in World War II, and those engaged in the 
manufacturing and handling of (blistering) agents during 
service.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
January 2004 at the age of 82.  The immediate cause of death 
was recorded as acute myelogenous leukemia due to 
myelodysplastic syndrome.  At the time of the veteran's 
death, service connection was in effect for the residuals of 
a gunshot wound to the left leg, combined to a rating of 40 
percent disabling.  The claimant does not contend, nor does 
any evidence of record suggest, that the veteran's death was 
causally linked to his service connected residuals of a 
gunshot wound to the left leg.

Additionally, the claimant does not contend, nor does any 
evidence of record suggest, that acute myelogenous leukemia 
or myelodysplastic syndrome manifested during service or 
within any presumptive period immediately following service.  
Indeed, the veteran's death certificate indicates that the 
onset of myelodysplastic syndrome was approximates 5 years 
prior to death, or about 54 years after separation from 
service.  Rather, the claimant contends that the veteran's 
fatal acute myelogenous leukemia due to myelodysplastic 
syndrome was an eventual result of in-service exposure to 
chemicals during his time in service.

In support of the claim, the claimant has submitted a 
doctor's letter dated January 2004, authored by a physician 
who had been responsible for the care of the veteran.  This 
letter offers the doctor's medical opinion that "significant 
chemical exposure ... can be linked to the development of 
myelodysplastic syndromes."  This assertion is a competent 
medical observation and is accepted by the Board.  The 
problem in this case is that there is no adequate evidence to 
suggest that the veteran was exposed to any specific chemical 
in service to be medically associated with his eventual cause 
of death.  The only chemical specifically identified by the 
January 2004 doctor's letter as clinically associated with 
the veteran's cause of death is 'Lewisite residue from spent 
ammunition.'  However, while the doctor is a medical 
professional competent to offer an opinion regarding the 
potential relationship between Lewisite exposure and 
particular associated diseases, there is nothing in the 
record to indicate that the doctor has any specialized 
knowledge regarding whether or not the veteran was ever 
actually exposed to Lewisite during service.  The doctor 
cites no evidence to support his factual assertion that the 
veteran was exposed to Lewisite.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet.App. 345, 348 (1998).

Whether or not the veteran was exposed to Lewisite during 
service is not a medical question; the matter is a question 
of factual occurrence and there is no evidence of record 
which supports a finding that the veteran was exposed to 
Lewisite during service.  As noted above, VA has acknowledged 
instances of such exposure applicable to World War II 
veterans, but the veteran does not fall into an applicable 
category.  There is no suggestion or indication that the 
veteran was present at the German air raid on the harbor of 
Bari, Italy, in World War II; there is also no suggestion 
that the veteran was ever engaged in the manufacturing and 
handling of blistering agents during service.  The only 
indication of record that the veteran was ever exposed to 
Lewisite is provided in the January 2004 doctor's letter, but 
there is no explanation given to support this factual 
conclusion.  The opinion of a medical professional is only 
accorded special probative weight to the extent that its 
assertions are drawn from medical expertise; the January 2004 
letter cannot be accorded any probative value with regard to 
its unsupported factual assertion that the circumstances of 
the veteran's service involved exposure to Lewisite.

The Board notes that the January 2004 doctor's letter further 
suggests that the veteran underwent some kind of 
"significant chemical exposure" from "smoke," "spent 
ammunition," and "commercial type chemicals used in 
cleaning equipment and personal weapons."  Such assertions 
are inadequate to create a factual basis for the conclusion 
that the veteran's cause of death was linked to his service.  
These references are too ambiguous to support any specific 
clinical conclusion because they do not include any 
explanation of what particular chemicals are said to have 
affected the veteran and how such chemicals are determined to 
be linked to the cause of death.  The Board finds that these 
elements of the January 2004 doctor's letter amount to vague 
speculation regarding the conditions of the veteran's 
service, as there is no specific clinical assertion that any 
identified chemical likely caused a specific pathology.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

Additionally, the absence of an articulated medical rationale 
explaining any possible causal link further undermines the 
persuasive value of the doctor's speculative assertion, as 
there is no discussion of the more than 50 years which passed 
between the veteran's discharge from service and the onset of 
his myelodysplastic syndrome.  This lengthy period before the 
onset of the disease, unaddressed by the doctor's letter, 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

To summarize, the January 2004 doctor's letter is the only 
competent medical evidence of record in support of the 
appellant's claim.  This letter competently offers into 
evidence the medical opinion that exposure to certain 
chemicals can cause the myelodysplastic syndromes which was 
the cause of the veteran's death.  However, the January 2004 
letter only specifies one particular chemical to be 
associated with causing myelodysplastic syndromes, and there 
is no evidence to indicate that the veteran was ever exposed 
to Lewisite during service.  The doctor's own factual 
assertion that the veteran was exposed to Lewisite is 
unsupported by the record, and is not a medical determination 
supported by an expert medical rationale.  The January 2004 
letter speculatively lists other general conditions of 
service as possible sources of exposure to harmful chemicals 
but, in doing so, it fails to specify any particular chemical 
agents or medical rationales explaining any link to the 
myelodysplastic syndrome diagnosed five decades after 
service.  Thus, there is simply no probative evidence that 
the veteran was ever exposed to Lewisite during service, and 
there is no probative evidence that any aspect of the 
veteran's service exposed him to a particular chemical 
clinically linked to the veteran's cause of death.

The Board acknowledges the statements of record indicating 
that the veteran himself, in addition to his family members, 
have believed that the veteran's difficulties with various 
diseases were causally connected to exposure to some chemical 
during service.  However, there is no indication that any of 
these individuals possess the type of specialized medical 
knowledge necessary to be competent to offer a medical 
opinion as to diagnosis, cause, or etiology of disabilities.  
See Grottveit v. Brown , 5 Vet.App. 91. 93 (1993); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).

For these aforementioned reasons, the Board must find that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


